Cite as 2021 Ark. 236
                   SUPREME COURT OF ARKANSAS
                                                  Opinion Delivered: December   16, 2021

 IN RE APPOINTMENTS OF MEMBERS
 TO THE ARKANSAS SUPREME
 COURT COMMITTEE ON
 PROFESSIONAL CONDUCT


                                         PER CURIAM

       Effective January 1, 2022, the following persons are appointed to the Arkansas Supreme

Court Committee on Professional Conduct for six-year terms that expire on December 31, 2027,

unless otherwise specified below:

       Megan Beeson Turner of Little Rock (Panel A non-attorney member – statewide at large,
       appointment expires on December 31, 2023)

       Elmer J. Ritchie of Little Rock (Panel B non-attorney member – statewide at large,
       reappointment to a second term)

       Wendy R. Howerton of Fayetteville (Panel B attorney member – Third Congressional
       District, appointment to an initial term)

       Robert Bridewell of Lake Village (Panel C attorney member – First Congressional
       District, appointment to an initial term)

The Court expresses its appreciation to each of these members for his or her willingness to serve

on this important Committee. The Court also expresses its appreciation to the following

members, whose service on the Committee and to the Court and the public is now completed:

       Dr. Tanya R. Owen of Fayetteville (Panel A non-attorney member – statewide at large)

       Hon. James S. Dunham of Russellville (Panel B attorney member – Third Congressional
       District)
Keith Chrestman of Jonesboro (Panel C attorney member – First Congressional District)




                                      2